Citation Nr: 1443458	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  08-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied higher, staged ratings for the Veteran's osteoarthritis of the lumbosacral spine.  In March 2013, the Board also denied the Veteran's claims, but found that he was entitled to a separate 10 percent rating for symptoms of left lower extremity radiculopathy.  

The Veteran appealed the Board's decision in regard to the rating assigned to his left lower extremity radiculopathy.  In October 2013, the parties filed a Joint Motion for Remand (JMR), asking the U.S. Court of Appeals for Veterans Claims (the Court) to vacate that decision, and to remand the issue to the Board for additional consideration.  Specifically, the Veteran argued that the Board's reasons for not awarding a rating in excess of 10 percent were inadequate.  The Court granted the JMR in October 2013, and the claim has returned to the Board.


FINDING OF FACT

Since March 31, 2005, the Veteran has manifested symptoms approximating left lower extremity radiculopathy that is moderately severe in degree.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria have been met for a 40 percent rating for left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8520 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided this required notice and information in a May 2005 letter.  He has not alleged any notice deficiency during the processing or adjudication of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private treatment records have been obtained.  The Veteran has also undergone several VA Compensation and Pension examinations, which are adequate for rating purposes.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  
38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In sum, the record reflects that the facts pertinent to the claims being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claims on the merits.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Duplicate compensation for the same symptoms results in "pyramiding," which is prohibited.  38 C.F.R. § 4.14 (2013). 

Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found-that is, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The Veteran has been awarded a 10 percent rating under DC 8520, which pertains to paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2013).  Pursuant to this code, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; and, a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

Section 4.124a provides guidance in regard to assigning ratings for incomplete paralysis.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Medical evidence contemporaneous with when the Veteran filed his March 2005 claim for increase includes private treatment records from April 2005, which indicate that the Veteran reported back and leg pain.  It was known the Veteran had degenerative spinal disease, and it was suspected there was more going on in the way of nerve root involvement.  The diagnosis given at that point was lumbar pain, radiculopathy, degenerative joint disease, and degenerative disc disease lumbar spine.  In July 2006, his reflexes were blunted, and he had some weakness in the left leg.

The Veteran underwent VA Compensation and Pension examination of the spine in August 2006, upon which he described having to seek medical attention in April 2005 after a flare-up following an episode of moving furniture.  In July 2006 he had his last episode, where the pain seemed to change, becoming more central, with less problems down the leg.  On objective examination, musculoskeletal strength was 5/5, and deep tendon reflexes were symmetric to both lower extremities.  The Veteran was able to heel and toe walk without problems, and gait was normal.  There were no apparent sensory dyscrasias.  

Private neurologic examination in July 2007 showed that the Veteran complained of radiation of pain in the left posterior thigh to the knee.  He had 5/5 motor strength without focal weakness or atrophy; intact sensation to light touch without subjective numbness or paresthesias; 2/4 reflexes in the patellae and ankles; and positive neural tension in the left hamstring.  In September 2007, the Veteran was diagnosed with lower extremity radiculitis.  At that time, he complained of radiation of pain into the left posterior leg.  He denied any symptoms below the knee.  Physical examination revealed a normal tandem gait, no motor weakness, and intact reflexes.  There was positive dural tension sign on the left hamstring.  

Treatment records from private clinics include an October 2007 evaluation which noted a multi-year history of chronic back pain and now pain and numbness down the left leg.  The numbness was the predominant symptom in the distal calf.  The back pain was the worst overall painful component, and was worsening over time.  Thus far, the Veteran had tried modified lifestyle, physical therapy, a TENS unit, lumbar bracing corset, and an epidural with no improvement.  He had not undergone any facet blocks.  The extremities were neurologically intact, with no identified neurologic damage or deficit notable.  There was numbness in the left leg and a mild antalgic gait.  An MRI of the lumbar spine showed two level lumbar degenerative disc disease, disc bulging, facet arthritis, and no instability.  The impression given was lumbar degenerative disc disease; lumbar facet arthritis; lumbar radiculopathy, left leg; and lumbar low back pain.  

An October 2007 clinical evaluation by a private neurologist, resulted in the impression of lumbar spondylosis without myelopathy.  Private evaluation in February 2008 revealed 5/5 strength in the lower extremities; unremarkable light touch, vibration sense, and pinprick discrimination; normal and symmetrical tone; and 2+ reflexes.

Thereafter, the record reflects that in May 2009 the Veteran underwent an exploratory procedure for possible spinal fusion.  The Veteran's complaints were unchanged throughout, and he described in part a deep burning sensation in the medial and lateral left thigh, as well as left subpatellar pain since surgery.

Upon VA re-examination of September 2009, reflexes were 2+ ankles and knees.  There was no Babinski, no clonus.  There was slight weakness of the left anterior tibialis, and all other motor functions in the lower extremities were 5/5.  Decreased sensation was present in L4, left, slight.  Straight leg raising was positive at 30 degrees bilaterally, accentuated with cervical flexion and also with foot dorsiflexion.  Pain and behavior were appropriate for pathology.  In November 2009, the Veteran was shown to have decreased muscle mass of the left lower extremity.  

The April 2011 evaluation report from another private clinic indicates, in pertinent part, that the Veteran had an antalgic gait.  There was no hyper or hypoesthesia in the lower extremities.  Strength was decreased in the left lower extremity and deep tendon reflexes were absent on the left.  The impression was status post lumbar fusion, and lumbar radiculopathy.  The treating physician further commented that despite the fusion, the Veteran continued to have some fairly significant symptoms and limitations in the left lower extremity.  The Veteran described specifically weakness and falls because of the lower extremity.  

A June 2011 report from a private doctor noted the Veteran's history of left lower extremity pain since May 2009, with complaints of left thigh weakness and fatigue beginning in August 2010.  Evaluation in June 2011 revealed 5/5 strength in the lower extremities; unremarkable light touch, vibration sense, and pinprick discrimination; normal and symmetrical tone; and 2+ reflexes.

On VA examination again in June 2011, the Veteran's surgical history was clarified as to include a February 2009 lumbar fusion surgery, that worsened his overall condition, and May 2009 revision of the L4-L5 fusion that improved his condition.  The Veteran described chronic pain of the left side of the low back, and upon getting fatigued would notice a tight sensation from the low back across the hip and anterior aspect of the left leg into the knee.  Twice weekly he would have a flare-up described as increasing intensity of pain to 8/10, with pain into the left knee.  The Veteran reported that he was more likely to stumble when this occurred. Upon physical examination, gait and posture were normal, and there was no need for assistive devices.  Lower body strength testing was 5/5, except for 4+/5 dorsi-flexors.  As to sensory perception, the Veteran reported subjective difference in light touch sensation over the left knee as compared to the right, however, the ability to feel light touch was intact in the bilateral lower extremities.  The diagnosis given was degenerative arthritis of the lumbosacral spine L4-L5 and L5-S1 without objective evidence of radiculopathy with mild functional limitations.  

Private treatment records showed decreased motor strength in the left leg in February 2012.  There was no gross sensory change, but the Veteran described paresthesias.

Private evaluation in May 2012 showed that the Veteran had weakness, decreased sensation, and positive straight leg raise on the left.  He had an antalgic gait.

The VA re-examination of May 2012 indicated that the Veteran reported that his symptoms at the time were essentially pain in the lower back and in his hips.  His left leg did not want to respond to walking or other movements.  He stumbled and fell a lot at work.  He referred needing assistance getting in and out or going up or down, especially at work.  Physical examination revealed normal posture, and a gait with a wide base and slightly "robotic."  He sometimes used a cane as an assistive device, but was able to ambulate without it.  In the lower extremities, strength was +4/5 on the left side, versus +5/5 on the right.  There was no gross sensory deficit noted, and coordination was fine.  An EMG study of the lower extremities found no significant abnormalities, with no evidence of any significant acute or chronic denervation noted.   The VA examiner commented that the Veteran's weakness and incoordination claim was denied by normal EMG.  The diagnosis given was degenerative disc arthritis of the lumbosacral spine L4-L5 and L5-S1, without radiculopathy, as evidenced by a negative EMG study. 

In March 2013, the Veteran complained of left leg pain, numbness, and weakness.  He described the left leg weakness as worsening, moderate, and involving the leg diffusely.  The pain was described as constant and moderate.

The record reflects the Veteran has complained of pain radiating into his left leg for the entire period under consideration, that is, since the filing of his claim on March 31, 2005.  The Board finds that the evidence approximates a finding of moderately severe incomplete paralysis of the left lower extremity.  38 C.F.R. § 4.7.  In particular, blunted reflexes and some weakness in the left leg was shown in 2006, as well as numbness in the left leg and a mild antalgic gait in 2007.  In September and November 2009, decreased sensation was present and the Veteran was shown to have decreased muscle mass of the left lower extremity.  The Veteran was again shown to have an antalgic gait in 2011, in addition to decreased strength in the left lower extremity and absent deep tendon reflexes.  The examiner described the Veteran's left lower extremity symptoms and limitations as fairly significant, and the Veteran described weakness and falls because of the lower extremity.  There were findings of decreased motor strength in the left leg in 2012, as well as weakness, decreased sensation, positive straight leg raise on the left, and an antalgic gait.  In 2013, the Veteran continued to complain of left leg pain, numbness, and weakness.  He described the left leg weakness as worsening, moderate, and involving the leg diffusely, and the pain was described as constant and moderate.  In view of the foregoing, a 40 percent rating under DC 8520 is warranted for the left lower extremity.

However, the criteria for the assignment of a 60 percent rating under DC 8520 have not bet met or more nearly approximated at any time.  The Veteran has not been shown to have severe incomplete paralysis with marked muscular atrophy in the left lower extremity.  There was some decreased muscle mass in the left quadriceps in November 2009; however, the Veteran had 3+/5 strength on hip flexion and 4-/5 strength on all others.  At no time has marked muscular atrophy been shown, and the Veteran has described his left leg weakness as moderate.  In addition, the evidence also shows that the Veteran has often had normal neurological examinations, for example, in August 2006, July 2007, September 2007, October 2007, February 2008, December 2008, March 2009, November 2009, and June 2011.  See generally, Dr. Martino treatment records; VA examination dated in August 2006.  And when abnormalities were noted, they were not shown to be severe.  For example, in September 2009 there was slight weakness of the left anterior tibialis, with other motor functions normal; and decreased sensation was described as slight.  The VA examiner in June 2011 noted decreased strength of 4+/5, dorsi-flexors, as well as the Veteran's complaints of a subjective difference in light touch sensation over the left knee as compared to the right; however, he stated that the ability to feel light touch was intact in the bilateral lower extremities and diagnosed radiculopathy with only mild functional limitations.  Further, on VA examination in May 2012 strength was only slightly reduced on the left side as compared to the right, i.e., +4/5 on the left side, versus +5/5 on the right; there was no gross sensory deficit noted, and coordination was fine.  Of note, an EMG study of the lower extremities found no significant abnormalities, with no evidence of any significant acute or chronic denervation noted.  The isolated findings in April 2011 of decreased strength in the left lower extremity and absent deep tendon reflexes with fairly significant symptoms and limitations, particularly when viewed in conjunction with the evidence of record as a whole, are not sufficient to support a finding of severe incomplete paralysis with marked muscular atrophy.  Thus, the Board finds that the preponderance of the evidence weighs against the assignment of a 60 percent rating under DC 8520.  

As the Veteran's symptoms have been fairly consistent since the filing of his claim, staged ratings are not for application, and he is entitled to a 40 percent rating, but not higher, effective March 31, 2005.  

The Board has also considered whether this claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  In exceptional situations where the rating criteria is inadequate, the Board may refer the case for extraschedular consideration, because the Board is precluded by regulation from assigning extraschedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1). 

Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's symptoms of pain, weakness, and numbness, as well as the objective findings, including of an altered/unstable gait, decreased strength and some neurological deficits, are contemplated by the rating criteria, which rates all of the manifested symptomatology of incomplete paralysis on the basis of whether it, as a whole, is mild, moderate, moderately severe, or severe.  Therefore, all of his symptoms were considered when making the determination that his incomplete paralysis of the left lower extremity is moderately severe.  The Board finds that the schedular criteria reasonably describes the Veteran's disability picture.  There are no symptoms left uncompensated or unaccounted for in his assigned schedular ratings for this disability.  The evidence, then, does not indicate his left lower extremity radiculopathy presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  As the evidence does not support the existence of any unusual symptoms that are not contemplated by the schedule, referral for extraschedular consideration is not warranted.

In Rice v. Shinseki, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has not asserted that he is unable to obtain or maintain substantially gainful employment because of his left lower extremity radiculopathy.  Indeed, the most recent evidence indicates he is employed.  See Statement received in February 2014.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An initial rating of 40 percent for left lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of VA benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


